          Case 1:20-mc-00212-AJN Document 14-3 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IN RE APPLICATION OF BENJAMIN                     Case No. 1:20-mc-00212 (AJN)
 STEINMETZ FOR AN ORDER TO TAKE
 DISCOVERY FROM VALE S.A., VALE                    ORDER FOR ADMISSION
 AMERICAS, INC., RIO TINTO PLC, AND                PRO HAC VICE
 RIO TINTO LIMITED PURSUANT TO 28
 U.S.C. § 1782


       ๠e motion of James H, Mutchnik, for admission to practice pro hac vice in the above-

captioned action is granted.

       Applicant has declared that he is a member in good standing of the bar of the state of

Illinois; and that his contact information is as follows:


       James H. Mutchnik
       KIRKLAND & ELLIS LLP
       ൣൠൠ North LaSalle
       Chicago, IL ൦ൠ൦൥൤
       Telephone: (ൣൡൢ) ൨൦ൢ-ൢൠൠൠ
       Facsimile: (ൣൡൢ) ൨൦ൢ-ൢൢൠൠ
       Email: jmutchnik@kirkland.com

       Applicant having requested admission pro hac vice to appear for all purposes as counsel

for Rio Tinto PLC and Rio Tinto Limited in the above-entitled action.

       IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local rules of this Court, including

the Rules governing discipline of attorneys.



 Dated:
                                                                 Alison J. Nathan
                                                            United States District Judge
